ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed June 6, 2022 will be entered.  For the purposes of appeal, 
the rejection of Claims 12 – 15 under 35 U.S.C. 112(a) would be withdrawn, as independent Claim 12 no longer recites a resole having a free phenol content;
the rejection of Claims 16 - 20 under 35 U.S.C. 112(a) would be maintained, as independent Claim 16 continues to recite a resole having a free phenol content; and
all rejections under 35 U.S.C. 103 would be maintained.
	

	Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that no combination of Gardziella and Wennerblom discloses or suggests the claimed process in which a first catalyst comprising an acidic compound and a second catalyst comprising a basic compound are provided and in which a resole having less than 1 weight percent free aldehyde is prepared.  
However, as is discussed in the outstanding rejections of the instant claims under 35 U.S.C. 103, Gardziella teaches the concept of providing a first catalyst which is an acid catalyst and obtains a resin with a free formaldehyde content of less than 0.3 weight percent.  Wennerblom is combined with Gardziella for its teaching of providing a second, basic catalyst and a second aldhehyde in a method of forming a lignin-based phenol-formaldehyde resin after providing an acid catalyst and aldehyde in a first step (see, for example, pages 3 – 5 of the Final Office action of April 5, 2022).  Thus, it is the Office’s position that all of the disputed limitations are indeed taught by the combination of Gardziella and Wennerblom.
B) In response to applicant's arguments that Gardziella discloses the use of acid catalysts only, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the previous section, Wennerblom is relied upon to teaching the step of providing a basic catalyst in conjunction with a second aldehyde in the outstanding rejections.
C) Applicant requests that the record be clarified with respect to the phrase “step-wise addition of catalyst” in the rejections of Claims 1, 12, and 16.  It is applicant’s position that the Office intended to refer to “step-wise addition of aldehyde”.  It is respectfully submitted that the discussion prior to this phrase makes clear that the proposed modification of Gardziella with Wennerblom involves adding both aldehyde and catalysts in a step-wise manner.   
D) Applicant argues that no motivation is provided to use a basic catalyst in the process of Gardziella.  The Office respectfully submits that such a motivation was provided in the Final rejection, namely Wennerblom teaches its method reduces both the amount of aldehyde and acid catalyst need, while providing a comparable product (see page 5 of the Final Office action and Column 2, Lines 22 – 36 of Wennerblom).
E) Applicant argues that Wennerblom’s two-step process is suitable for making phenolic binders for particleboard whereas Gardziella’s one step process is suitable for making stronger, molding, and coating applications.  It is then applicant’s position that replacing Gardziella’s one step process for making stronger, molding, and coating applications for Wennerblom’s two-step process for making particleboard binder would render Gardziella’s stronger, molding unsatisfactory for its intended purpose.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The outstanding rejection did not suggest it would have been obvious to replace Gardziella’s one step process for making stronger, molding, and coating applications for Wennerblom’s two-step process for making particleboard binder.  Rather, the Office set forth the position that would have been obvious to a person of ordinary skill in the art to modify the process originally set forth in Gardziella et al. in the manner suggested by Wennerblom et al., by providing the aldehyde in two stages and with the first portion aldehyde being provided in conjunction with an acidic catalyst and the second portion being provided in conjunction with a basic catalyst.  The motivation for doing so was discussed in the rejections and repeated above.  
As both Gardziella and Wennerblom pertain to the preparation of phenol-formaldehyde resins based upon lignin which are suitably used as binders, the Office maintains the position that there is sufficient nexus between the disclosure of the references to combine them with a reasonable expectation of success.  The Office does recognize that Gardziella and Wennerblom describe different exemplary applications for the binders they produce.  However, neither reference appears to suggest their binders can only be used in these applications.  The motivation provided by the Office, e.g. the reduction of the amount of aldehyde and acid catalyst used in the process, would also not be expected to be exclusive to binders which are subsequently used in particle board.  This is supported by section of Wennerblom reproduced on page 10 of the remarks, “The amount of acid added in the acid step can be reduced and a product quite comparable to conventional phenol resins as binder for e.g. particleboard is obtained”.  The section emphasized by applicant shows that the use of the binder as a particleboard corresponds to an example application rather than the only possible application thereof.
The rejections under 35 U.S.C. 103 in view of Wennerblom and Gardziella have consequently been maintained.

Correspondence                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764